Citation Nr: 1441417	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-concussive syndrome (with claimed symptoms of headaches, dizziness, memory loss, visual problems, and sleep problems).

2.  Entitlement to service connection for a psychiatric disability (to include as due to a head injury in service, or as secondary to a post-concussive syndrome).  

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for bilateral hearing loss, and May and June 2009 rating decisions that denied service connection for major depressive disorder and post-concussion syndrome, to include headaches, dizziness, depression, and visual problems.  In February 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In April 2014, the Board remanded the matter for additional development.

The issues of service connection for post-concussive syndrome and for a psychiatric disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to be worse than Level I in the right ear or Level III in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An April 2008 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and how effective dates of awards are assigned.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2012, the undersigned explained the law governing increased ratings for bilateral hearing loss.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA audiological examinations in October 2005, June 2010, and May 2014.  The May 2014 examination report complies with the Board's remand instructions and is adequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  No further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.
   
Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" increased ratings may be appropriate where different levels of severity are shown during distinct periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On April 2005 VA audiology assessment, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
10
15
15
40
L
10
10
20
60

The average puretone thresholds were 20 decibels for the right ear, and 25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran was found to have essentially symmetrical normal hearing through 3000 Hertz sloping to moderate, high frequency sensorineural hearing loss with excellent word recognition ability when words were presented at a normal conversation level.

On October 2005 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
5
10
10
45
L
10
5
25
75

The average puretone thresholds were 18 decibels for the right ear, and 29 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The Veteran was found to have normal hearing through 3000 Hertz in each ear, sloping to moderate sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear at 4000 Hertz.

On June 2006 VA audiology assessment, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
15
15
20
40
L
15
15
25
65

The average puretone thresholds were 23 decibels for the right ear, and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The audiologist noted no changes in hearing from the April 2005 VA audiology assessment.

The record includes results of private audiometry conducted in May 2008, which revealed the following puretone thresholds:


1000
2000
3000
4000
R
15
15
20
50
L
15
15
30
80

The average puretone thresholds were 25 decibels for the right ear, and 35 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 76 percent in the left ear.  The assessment was high frequency sensorineural dip, worse in the left ear.  

On June 2008 VA audiological assessment puretone thresholds were:


1000
2000
3000
4000
R
15
15
20
45
L
10
20
25
70
The average puretone thresholds were 24 decibels for the right ear, and 31 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  No significant changes in hearing thresholds were noted.

On January 2010 VA audiology consult puretone thresholds were:


1000
2000
3000
4000
R
5
10
20
50
L
10
15
30
70

The average puretone thresholds were 21 decibels for the right ear, and 31 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The Veteran's hearing was normal in the right ear through 3000 Hertz with a moderate to moderately severe sensorineural hearing loss at 4000 Hertz.  His hearing was normal in the left ear through 2000 Hertz with a mild sloping to moderately severe hearing loss at 3000 Hertz.

On June 2010 VA audiological evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
10
10
20
50
L
10
10
35
75

The average puretone thresholds were 23 decibels for the right ear, and 33 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The assessment was normal to moderate sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.

In February 2012, the Veteran received a VA audiology consultation for a complaint of worsening hearing.  The report includes a notation that the audiogram is not available.

At the February 2012 videoconference hearing, the Veteran testified that he is able to hear and that his bilateral hearing loss is mainly an annoyance.  See Hearing Transcript, page 19.

On April 2014 VA audiology consultation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
15
15
25
65
L
15
10
40
85

The average puretone thresholds were 30 decibels for the right ear, and 38 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The Veteran was found to have normal hearing in the right ear through 3000 Hertz with a mild to moderately severe hearing loss at 4000 Hertz, and normal hearing in the left ear through 2000 Hertz with a mild to severe sensorineural hearing loss at 3000 Hertz.

On May 2014 VA audiological examination, audiometry revealed puretone thresholds were:


1000
2000
3000
4000
R
10
5
20
60
L
10
10
40
60

The average puretone thresholds were 24 decibels for the right ear, and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The examiner elicited from the Veteran a description of the functional impairment that arises from his hearing loss, including confusion when more than one person is talking.  The examiner found this to be consistent with the degree and configuration of hearing loss and stated that the Veteran would have the most communication challenge in settings where more background noise is present.  

A review of the record found no audiometry, VA or private, showing a hearing impairment warranting a compensable rating.  Specifically, the April and October 2005, and June 2006 VA audiology assessments and examinations each found Level I hearing in each ear.  While the speech discrimination studies on puretone audiometry in May 2008 is not shown to have been evaluated using the Maryland CNC List, the Board notes that nonetheless (if it were) it would constitute Level I hearing in the left ear and Level III hearing in the right ear, warranting a 0 percent rating under Code 6100.  The June 2008, January and June 2010, and April and May 2014 VA audiology consultations and examinations each found Level I hearing in each ear.  No examination found an exceptional pattern of hearing loss and no examiner indicated that speech recognition scores were unreliable; consequently, there is no basis for rating under the alternate criteria in Table VIa..   The levels of hearing acuity found on each examination warrant a 0 percent rating under Code 6100; hence, a schedular compensable rating is not warranted for the hearing loss disability for any period of time under consideration.

The Board notes that a report February 2012 audiometry is not included in the claims file.  The Board notes that it was also unavailable to the examiner at that time, that it was not conducted for rating purposes (and thus would be very unlikely to have been conducted in accordance with regulatory requirements; and that the Veteran was afforded a audiological evaluation that determined the most severity of the hearing loss disability (and that it remains noncompensable).  In light of the foregoing, the Board finds no good purpose would be served in delaying this determination for more exhaustive exploration for the reason why that audiometry is unavailable.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the functional impairment is as the Veteran described during the May 2014 VA examination.  However, such impairment is contemplated by the 0 percent rating assigned.  

The Board has considered whether this matter should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no manifestation that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to his hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the claims of service connection for post-concussive syndrome and a psychiatric disability, the Board finds that further development is required to ensure compliance with the April 2014 Board remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the request for a TBI examination, the April 2014 Board remand specifically directed the examiner to address each of the Veteran's subjective complaints alleged to be related to an incident when he may have suffered a brain injury and to indicate the presence or absence of each claimed symptom, to include headaches, dizziness, memory loss, visual problems, and [now] a sleep disorder - as well as a secondary psychiatric disability.  The examiner was instructed to opine whether it is at least as likely as not that such is related to the Veteran's documented head injury in service sustained running into a window pane.

On May 2014 VA TBI examination, the examiner concluded in summary fashion that the Veteran has no complaints of impairment of memory, attention, concentration, or executive functions, and that his visual spatial orientation is normal.  He opined that the Veteran's concussion most likely resolved without residuals and that his current headaches are most likely due to "another cause"  (without specifying what that other cause may be).  He further opined that the Veteran's dizziness and balance issues are most likely due to diabetes or diabetic neuropathy (which are not service-connected).  The Board finds this examination inadequate for rating purposes.  The examiner's finding an absence of complaints of certain symptoms (specifically memory loss and visual impairment) conflicts with the Veteran's treatment records and his February 2012 hearing testimony (which are not discussed).  

Regarding memory loss, on January 2012 evaluation, a private psychiatrist noted that the Veteran experienced memory loss since his in-service injury, and a September 2013 VA treatment record noted a history of forgetfulness status post head injury 30 years ago.  At the February 2012 videoconference hearing, the Veteran appears to have been demonstrating his memory impairment by answering his attorney's questions in a confusing manner.  The May 2014 VA examiner did not discuss such evidence.  Further, on June 2014 (five days later) VA mental disorders examination the Veteran complained of cloudy vision.  His treatment records show that he has had complaints regarding vision since at least June 1990, when he reported seeing "flashes" of stars that slowly fade away.  Visual complaints have continued through the years, and he reported such complaints in testimony during the January 2012 videoconference hearing.  The Board also notes that the Veteran began complaining of sleep disturbances in April 1999 and has continued such complaints thereafter.  A sleep disorder was diagnosed in May 2012.

Furthermore, the May 2014 VA TBI examiner's conclusions conflict with the private psychiatrist's January 2012 conclusion that the Veteran's reports of confusion, headache, dizziness, difficulty concentrating, depression, anxiety, and memory loss are "consistent with a post-concussion syndrome due to traumatic brain injury in the military service."   The May 2014 VA TBI examiner did not address the private psychiatrist's conclusions, as requested.

The issue of service connection for a psychiatric disability is inextricably intertwined with the Veteran's claim of service connection for residuals of a head injury in service, and therefore requires concurrent adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also finds that the June 2014 VA mental disorders examiner did not fully comply with the Board's remand directives which instructed the examiner to opine whether the Veteran has a psychiatric disability that is related to his service/injuries therein.  Although a diagnosis of mood disorder with anxiety and depression was given, the examiner did not discuss the possibility of a nexus to his service/injuries therein.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for a psychiatric disability and claimed residuals of a head injury.

2.  The AOJ should thereafter arrange for the Veteran to be scheduled for a VA traumatic brain injury (TBI) protocol examination to ascertain whether he sustained a brain injury from a head injury in service and, if so, to identify the current residuals of such brain injury (claimed to include headaches, dizziness, memory loss, visual problems, and sleep problems - as well as a secondary psychiatric disability).  The examination should be conducted by a physician who has not previously examined the Veteran.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs, post-service medical records, including prior VA examination reports, and the January 2012 report by the private psychiatrist.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have, or at any time during the pendency of this claim has he had, a post-concussive syndrome/TBI residuals?  If the answer is no, the examiner must reconcile that conclusion with the private psychiatrist's January 2012 opinion that the Veteran's reported symptoms are consistent with the type of head injury he sustained in service.   

(b)  If the Veteran currently has, or at any time during the pendency of this claim had, a post-concussive syndrome/TBI residuals, identify all symptoms of such disability, noting the presence or absence of each claimed symptom identified above and indicate as to each found present whether it is at least as likely as not (a 50% or better probability) related to the head trauma in service.  

(c) If the Veteran is determined to not have a post-concussive syndrome/TBI residuals but exhibits any of the claimed symptoms noted, the examiner should identify the etiology for each such symptom considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.
3.  Thereafter, the AOJ should forward the Veteran's claims file to the June 2014 VA examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another psychologist or psychiatrist for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The provider must review the above explanation of the deficiencies in the existing nexus opinion.  In light of these observations and based on close review of the record, the consulting provider should offer responses to the following:

Please identify the likely etiology of the Veteran's mood disorder with anxiety and depression.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's head injury in service?  If the response is no, please reconcile that conclusion with the private psychiatrist's January 2012 opinion that the Veteran's current psychiatric disability was caused by his injury in service (explaining rationale for the disagreement), and identify the etiological factor for the psychiatric disability considered to be more likely.

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the Veteran's remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


